Motion, deemed a motion for leave to appeal from the July 8, 1998 judgment of Supreme Court, dismissed upon the ground that no appeal lies therefrom (see, CPLR 5602). The Appellate Division order dated September 29, 1997 was viewed by the Court of Appeals as denying a motion for reargument, which is *942nonfinal. The language in the Appellate Division order reinstating the July 11, 1995 Supreme Court order was surplusage. The denial of the motion to reargue automatically reinstated that Supreme Court order. Moreover, the nonfinal Appellate Division order denying reargument is not a prior nonfinal order necessarily affecting a final judgment within the meaning of CPLR 5602 (a) (1) (ii) and no motion for leave to appeal otherwise lies to the Court of Appeals from the July 8, 1998 Supreme Court judgment.